DETAILED ACTION
Status of the Claims
	Claims 1-15 are pending in this application. Claim 15 remains withdrawn. Claims 1-14 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2017/071460 filed on 08/25/2017, claims priority from the foreign application # EP16185738.8 filed on 08/25/2016.
Rejections Maintained 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kristin Rhedrick Williams et al (US 20150217015 A1, publication date: 08/06/2015, previously cited) (Hereinafter Williams).
Applicant has amended instant claim 1 such that it now comprises the additional limitations of “wherein the composition is formulated as an antiperspirant or deodorant product selected from the group consisting of wax-based sticks, soap-based sticks, compressed powder sticks, roll-on suspensions or solutions, emulsions, gels, creams, squeeze sprays, pump sprays, and aerosols; and wherein the composition comprises less than 80 wt% of water, relative to the total weight of the composition”. Applicant has also amended claim 10 such that it now claims “less than 55 wt% of water” as opposed to previously claimed limitation which was “less than 95 wt% of water”. 
Regarding claim 1, Williams teaches “Freshening compositions comprising a perfume material and a sulfur-containing pro-perfume” (abstract) wherein composition 1 comprises “dodecylthio-damascone” (3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one) (table 3, para 13, para 25, para 27) at a concentration of 0.1% (table 3) by weight (para 5), perfume mixture (table 3) which comprises free perfumes (para 29-37) at a concentration of 0.14% (table 3) and water (table 3) which is a carrier (para 99-100). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). Williams also discloses broader ranges which are from about 0.02% to about 0.1%, by weight of said composition, of a sulfur-containing pro-perfume (para 5) and “from about 0.01% to about 4%” (para 37) for the free perfume. Regarding the preamble of “an antiperspirant or deodorant composition”, this is interpreted as intended use for the composition being claimed which does not constitute functional language. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP 2111.02 II). Regarding the “an antiperspirant active ingredient or a deodorant active ingredient” instant limitation of “c” component, Williams teaches its composition to comprise “antimicrobial compounds” (para 83) including compounds that “are effective on gram negative and gram positive bacteria and fungi typically found on indoor surfaces that have contacted human skin” (para 84). This teaching of Williams meets the “deodorant active ingredient” limitation of the instant claim. The instant specification recites “Suitable deodorant actives can include any topical material that is known or otherwise effective in preventing or eliminating malodour, including malodour associated with sweat and/or perspiration. Suitable deodorant actives may be selected from the group consisting of antimicrobial agents (e.g., bacteriocides, fungicides), malodour-absorbing material, and combinations thereof” (para 64 of instant specification). Regarding the newly added “wherein the composition is formulated as an antiperspirant or deodorant product selected from the group consisting of wax-based sticks, soap-based sticks, compressed powder sticks, roll-on suspensions or solutions, emulsions, gels, creams, squeeze sprays, pump sprays, and aerosols” instant limitation, Williams teaches “aqueous solution” (para 100) which can be used “by dispersing, e.g., by placing the aqueous solution into a dispensing means, such as a spray dispenser” (para 104) which is interpreted to meet the instantly claimed formulation of “pump spray”. Williams also teaches “Dispersing can be achieved by using a spray device, a roller, a pad, etc.” (para 104) which meets “roll-on solution” instant limitation. Thus, even though the instant specification recites “As used herein, the term "antiperspirant or deodorant product" refers to the normal meaning in the art; i.e. a composition applied on skin allowing to reduce or prevent body odour” (instant specification para 60), Williams meets the “wherein the composition is formulated as an antiperspirant or deodorant product” limitation since Williams teaches comprising antimicrobial compounds which would kill bacteria formed on human skin. It is important to note that the actual application of the product skin is beyond the scope of this invention since the instant invention is directed to a product and not a method. Regarding the newly added limitation of “wherein the composition comprises less than 80 wt% of water, relative to the total weight of the composition”, Williams teaches “The freshening composition of the present invention includes an aqueous carrier. The aqueous carrier which is used may be distilled, deionized, or tap water. Water may be present in any amount for the composition to be an aqueous solution” (para 100). Williams also teaches a pro-perfume up to 3% (para 26), perfume raw materials (PRM) up to 4% (para 37), malodor binding polymer up to 2% (para 63), a polyol up to %5 (para 69), cyclodextrin molecules up to 5% (para 72), a buffering agent up to 1% (para 77), a solubilizing agent up to 3% (para 82) and a surfactant up to 3% (para 97). These values add up to 26% which leaves less than 80% for the carrier (water). Thus, for the water amount, Williams teaches overlapping ranges with the instantly claimed “less than 80 wt% of water” range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Absent evidence of criticality for the claimed water content range, Williams meets this limitation. 
Regarding claims 4-6, Williams teaches as discussed above. 
Regarding claims 7-8, noting that Applicant made a species election of “3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one”, which Williams teaches as discussed above, the limitations of instant claims 7-8 are met. 
Regarding claim 12, Williams teaches a liquid carrier as water (para 100). 
Regarding claim 13, Williams teaches “cyclopentadecanone” (para 33) as a perfume raw material (free perfume). 
Regarding claim 14, Williams teaches “ethyl vanillin”, “3-(4-tert butylphenyl)-propanal” or “1-decanal” (C10 Aldehyde) (para 35) as a perfume raw material (free perfume).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Williams and achieve the instant invention. Even though the specific embodiments do not disclose water to be less than 80%, the specification of Williams allows one to modify it to meet the instant invention limitation of less than 80% (discussed above). Also, the specific embodiments do not disclose the content of the perfume mixture but its specification identifies free perfume limitations of instant claims 13-14 to be used in the perfume mixture. Thus, one would incorporate the teachings of the Williams specification into the embodiment teachings and achieve the instant invention with a reasonable expectation of success. 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Charles Fehr et al (US7723286B2, publication date: 05/25/2010) (Hereinafter Fehr) and Bernard Banowski (US8828367B2, date of patent: 09/09/2014) (Hereinafter Banowski). 
	Regarding claim 1, Fehr teaches “A perfuming composition or perfumed article comprising as active ingredient at least one compound of formula (I):” (claim 1) 
    PNG
    media_image1.png
    90
    428
    media_image1.png
    Greyscale

Fehr’s teachings comprise the elected species of “(3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one)” which is:

    PNG
    media_image2.png
    115
    427
    media_image2.png
    Greyscale

This structure is taught in columns 35-36 of Fehr. Claims 1-2 of Fehr also teaches a genus where this structure can be achieved (Picking P-1 for P, picking ii) for X, picking 1 for m, picking 1 for w, picking hydrogen atom for q, and picking “linear or branched alkyl, alkenyl, alkadienyl or alkylbenzene hydrocarbon radical having from 6 to 22 carbon atoms” for G). 
Fehr also teaches “A perfumed article according to claim 1, in the form of a solid or liquid detergents, a fabric softener, a perfume, cologne or after-shave, a perfumed soap, a shower or bath gel, mousse, oil or salt, a hygiene product or hair care product, a body-care product, a deodorant or antiperspirant, an air freshener, a cosmetic preparation, a fabric refresher, an ironing water, a paper, a wipe or a bleach” (claim 6). In addition to the abovementioned compound (meeting instant b i limitation), Fehr also teaches “a perfumed article according to the invention comprises at least a part of the whole formulation corresponding to the desired article, e.g. a detergent or a part of it, and at least an invention's compound optionally together with one or more perfuming co-ingredients and optionally one or more solvents” (C19 lines 36-41) which meets the instant b ii limitation of “a free perfume”. Regarding the instant “a. a carrier” limitation, Fehr teaches “one or more solvents” as discussed above as “water” (example 8, also C18 lines 14-24). Regarding the instantly claimed range of “0.001 to 10 wt%” for the compound (3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one) mentioned above, Fehr teaches “typical concentrations are in the order of 0.001% to 5% by weight” as well as “Concentrations lower than these, such as in the order of 0.01% to 1% by weight, can be used when these compounds are applied directly in the perfuming of the various consumer products mentioned hereinabove” (C19 lines 56-63). Regarding the preamble of “an antiperspirant or deodorant composition”, this is interpreted as intended use for the composition being claimed which does not constitute functional language. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP 2111.02 II). Regarding the “an antiperspirant active ingredient or a deodorant active ingredient” instant limitation of “c” component, Fehr teaches “a deodorant or antiperspirant” which is discussed above which would via their nature comprise an antiperspirant active ingredient or a deodorant active ingredient, thus meeting the claim limitation. Regarding the instant limitation of “wherein the composition is formulated as an antiperspirant or deodorant product selected from the group consisting of wax-based sticks, soap-based sticks, compressed powder sticks, roll-on suspensions or solutions, emulsions, gels, creams, squeeze sprays, pump sprays, and aerosols”, Fehr teaches “perfumes, colognes or after-shave lotions, perfumed soaps, shower or bath salts, mousses, oils or gels” which are discussed above and deemed to meet at least “gels” and “creams” limitations. Regarding the instant limitation of “wherein the composition comprises less than 80 wt% of water, relative to the total weight of the composition”, Fehr teaches water at 81.8% (example 8). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). That said, Fehr teaches the composition to comprise non-aqueous solvents such as “dipropyleneglycol, diethyl phthalate, isopropyl myristate, benzyl benzoate, 2-(2-ethoxy-ethoxy)-1-ethanol or ethyl citrate” (C17 lines 51-55) while also teaching solid formulations such as “perfumed soaps, shower or bath salts” (discussed above) which are teachings suggesting lowering the water content. 
	Regarding claim 3, Fehr doesn’t specifically recite an “antiperspirant active ingredient”. However, as discussed above, Fehr teaches antiperspirant product formulations which would inherently comprise at least one antiperspirant active ingredient meeting the claim limitation. 
	Regarding claims 4-6, Fehr teaches as discussed above. 
	Regarding claims 7-8, noting that Applicant made a species election of “3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one”, which Williams teaches as discussed above, the limitations of instant claims 7-8 are met.
	Regarding claim 9, Fehr teaches as discussed above in regards to “wherein the composition is formulated as an antiperspirant or deodorant product”. Regarding the instant limitations of “a stick” or “an aerosol”, while Fehr does not specifically recite either one of these words, Fehr’s teachings of “a body-care product, a deodorant or antiperspirant” (claim 6) at least provides a genus for a stick formulation, meeting this limitation, absent evidence of the contrary. Fehr teaches both solid and liquid products and a deodorant or an antiperspirant product for body care could either be a sprayable product or a stick formulation. A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be ”at once envisaged” from the disclosure (MPEP 2131.02 III). 
	Regarding claims 10-11, as explained above, Fehr teaches the composition to comprise non-aqueous solvents such as “dipropyleneglycol, diethyl phthalate, isopropyl myristate, benzyl benzoate, 2-(2-ethoxy-ethoxy)-1-ethanol or ethyl citrate” (C17 lines 51-55) while also teaching solid formulations such as “perfumed soaps, shower or bath salts” (discussed above) which are teachings suggesting lowering the water content. Thus, it would simply be a routine optimization of the specific embodiments of Fehr by a person of ordinary skill in the art to lower the water content (as much as 0%) to achieve solid formulations such as perfumed soaps, shower or bath salts with or without non-aqueous solvents recited above. For this reason, a prima facie case of obviousness exists over the instant limitations of “wherein the composition comprises less than 55 wt% of water” and “wherein the composition is water-free”. 
	Regarding claim 12, Fehr teaches as discussed above. Fehr also teaches “surfactant” (example 7) as well as “ethanol” (C19 line 19-20). 
Regarding claim 1, while Fehr teaches a perfuming co-ingredient (discussed above) which is deemed to meet the instant claimed “free perfume” limitation, Fehr does not teach a concentration value for a perfuming co-ingredient and thus does not teach the instantly claimed limitation of “wherein the free perfume is present in an amount from 0.0001 to 6 wt%”.
Regarding claim 2, Fehr teaches “Some of the above-mentioned articles may represent an aggressive medium for the invention compounds, so that it may be necessary to protect the latter from premature decomposition, for example by encapsulation” (C19 lines 29-32). That said, Fehr doesn’t disclose it composition to “further comprise an encapsulated perfume”. 
	Regarding claims 13-14, while Fehr teaches odoriferous compounds such as “2-cyclopentadecen-1-one” and “alpha-damascone” (C16 lines 30-56) these are taught as a part of a larger structure and are not interpreted as free perfumes. 
Regarding claims 1 and 13-14, Banowski teaches “Antiperspirant compositions for personal body care are produced as a non-aerosol, stick, soft solid, cream, gel, non-sprayable suspension, non-sprayable solution, or impregnated on a substrate and include at least one antiperspirant, at least one oil as a carrier, said oil being liquid in normal conditions, 0-7 percent by weight of free water relative to the weight of the composition” (abstract). Banowski also teaches its composition to comprise fragrances and perfumes such as “benzyl acetate”, “citronellol”, “linalool”, “indole”, “coumarin”, “hexyl salicylate”, “cyclohexyl salicylate”, “gamma undecalactone” (C33 lines 47-67, C34 lines 1-54) wherein “at least one fragrance is contained in a total quantity of 3-6 wt.% based on total weight of the composition (C34 lines 66-67, C35 lines 1-4). 
Regarding claim 2, Banowski teaches “The active substances that can advantageously be encapsulated are, in particular, fragrances, perfume oils and/or skin-cooling active substances” (C35 lines 29-33).
Additionally, Banowski also teaches antiperspirant active ingredients such as aluminum salts (C4 lines 63-65). Banowski also teaches “ethanol” (C35 lines 57-62) and “surfactants” (C25 lines 52-54). As recited above, Banowski also teaches 0-7 percent by weight of free water relative to the weight of the composition” (abstract).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Fehr and Banowski and achieve the instant invention. The deficiencies that exist in Fehr such as water content and specific fragrances are not deemed to be the crucial aspects of the instant invention. Banowski merely provides advantageous compositions to prepare specific personal body care formulations such as antiperspirant sticks. Since Fehr only broadly teaches such formulations and doesn’t go into specific in regards to for example water content (Fehr only provides specific embodiments in regards to non-personal items), one would rely on a reference such as Banowski to produce effective personal care formulations by applying its teachings to Fehr teachings. Moreover, Banowski provides motivations such as active substances that are more readily released (title) and teaches ““Improving sweat reduction” is to be understood according to the invention as both a reduction of the amount of sweat and an acceleration of the release of the active antiperspirant Substance from the composition according to the invention” (C40 lines 1-4). Thus, one would incorporate the teachings of Banowski into the teachings of Fehr with a reasonable expectation of successfully achieving effective personal care products with improved release resulting in improved sweat reduction. 
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 10, 12, 14-15 and 18 of U.S. Patent No. 10308895 B2 (Hereinafter ‘895) in view of Charles Fehr et al (US7723286B2, publication date: 05/25/2010) (Hereinafter Fehr) and Bernard Banowski (US8828367B2, date of patent: 09/09/2014) (Hereinafter Banowski). 
Instant claims 1, 3, 6 and 10-11 are obviated by claims 1, 10 and 18 of ‘895 in view of Fehr and Banowski. For the compound (3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one),  Fehr teaches “typical concentrations are in the order of 0.001% to 5% by weight” as well as “Concentrations lower than these, such as in the order of 0.01% to 1% by weight, can be used when these compounds are applied directly in the perfuming of the various consumer products mentioned hereinabove” (C19 lines 56-63). Banowski teaches “Antiperspirant compositions for personal body care …, 0-7 percent by weight of free water relative to the weight of the composition” (abstract). Banowski also teaches its composition to comprise fragrances and perfumes” (C33 lines 47-67, C34 lines 1-54) wherein “at least one fragrance is contained in a total quantity of 3-6 wt.% based on total weight of the composition (C34 lines 66-67, C35 lines 1-4).
Instant claim 7 is obviated by claim 3 of ‘895. 
Instant claim 8 is obviated by claim 4 of ‘895. 
Instant claim 9 is obviated by claims 14-15 and 18 of ‘895. 
Instant claim 12 is obviated by claim 12 of ‘895. 
Instant claim 13 is obviated by claim 5 of ‘895. 
Instant claim 14 is obviated by claim 8 of ‘895. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘895 in view of Fehr and Banowski and achieve the instant invention. The aforementioned claims of ‘895 meet all of the functional limitations of the instant application claims except the concentration ranges of instant claim 1 and water content which are met by Fehr and Banowski. Fehr merely provides concentration range for the active ingredient. Banowski motivations are discussed above. 

Claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 12 of U.S. Patent No. 11155772 B2 (Hereinafter ‘772) in view of Charles Fehr et al (US7723286B2, publication date: 05/25/2010) (Hereinafter Fehr) and Bernard Banowski (US8828367B2, date of patent: 09/09/2014) (Hereinafter Banowski). 
Instant claims 1 and 3-14 are obviated by claims 1, 10 and 12 of ‘772 in view of Fehr and Banowski. For the compound (3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one),  Fehr teaches “typical concentrations are in the order of 0.001% to 5% by weight” as well as “Concentrations lower than these, such as in the order of 0.01% to 1% by weight, can be used when these compounds are applied directly in the perfuming of the various consumer products mentioned hereinabove” (C19 lines 56-63). Banowski teaches “Antiperspirant compositions for personal body care are produced as a non-aerosol, stick, soft solid, cream, gel, non-sprayable suspension, non-sprayable solution, or impregnated on a substrate and include at least one antiperspirant, at least one oil as a carrier, said oil being liquid in normal conditions, 0-7 percent by weight of free water relative to the weight of the composition” (abstract). Banowski also teaches its composition to comprise fragrances and perfumes such as “benzyl acetate”, “citronellol”, “linalool”, “indole”, “coumarin”, “hexyl salicylate”, “cyclohexyl salicylate”, “gamma undecalactone” (C33 lines 47-67, C34 lines 1-54) wherein “at least one fragrance is contained in a total quantity of 3-6 wt.% based on total weight of the composition (C34 lines 66-67, C35 lines 1-4).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘772 in view of Fehr and Banowski and achieve the instant invention. The aforementioned claims of ‘772 meet all of the functional limitations of the instant application claims except the concentration ranges of instant claim 1 and not claiming water (but claiming an adjuvant) which are met by Fehr and Banowski. Fehr merely provides concentration range for the active ingredient. Banowski motivations are discussed above.

Claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6 of U.S. Patent No. 7723286 B2 (Hereinafter ‘286) in view of Peter Fankhauser et al (US20150045274A1, publication date: 02/12/2015) (Hereinafter Fankhauser) and Bernard Banowski (US8828367B2, date of patent: 09/09/2014) (Hereinafter Banowski). 
Instant claims 1 and 3-14 are obviated by claims 1, 2 and 6 of ‘286 in view of Fankhauser and Banowski. For the active compound, Fankhauser teaches “typical concentrations are in the order of 0.001% to 5% by weight” as well as “Concentrations lower than these, such as in the order of 0.01% to 1% by weight, can be used when these compounds are applied directly in the perfuming of the various consumer products mentioned hereinabove” (para 92). Banowski teaches “Antiperspirant compositions for personal body care are produced as a non-aerosol, stick, soft solid, cream, gel, non-sprayable suspension, non-sprayable solution, or impregnated on a substrate and include at least one antiperspirant, at least one oil as a carrier, said oil being liquid in normal conditions, 0-7 percent by weight of free water relative to the weight of the composition” (abstract). Banowski also teaches its composition to comprise fragrances and perfumes such as “benzyl acetate”, “citronellol”, “linalool”, “indole”, “coumarin”, “hexyl salicylate”, “cyclohexyl salicylate”, “gamma undecalactone” (C33 lines 47-67, C34 lines 1-54) wherein “at least one fragrance is contained in a total quantity of 3-6 wt.% based on total weight of the composition (C34 lines 66-67, C35 lines 1-4).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘286 in view of Fankhauser and Banowski and achieve the instant invention. The aforementioned claims of ‘286 meet all of the functional limitations of the instant application claims except the concentration ranges of instant claim 1 and not claiming water, which are met by Fankhauser and Banowski. Fankhauser merely provides concentration range for the active ingredient. Banowski motivations are discussed above.

Claims 1 and 3-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8-9 and 13 of copending Application No. 17/439,942 (reference application) in view of Bernard Banowski (US8828367B2, date of patent: 09/09/2014) (Hereinafter Banowski). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1, and 3-14 are obviated by claims 1, 4, 6, 8-9 and 13 of the reference application in view of Banowski. Banowski teaches “Antiperspirant compositions for personal body care …, 0-7 percent by weight of free water relative to the weight of the composition” (abstract). Banowski also teaches its composition to comprise fragrances and perfumes such as “benzyl acetate”, “citronellol”, “linalool”, “indole”, “coumarin”, “hexyl salicylate”, “cyclohexyl salicylate”, “gamma undecalactone” (C33 lines 47-67, C34 lines 1-54) wherein “at least one fragrance is contained in a total quantity of 3-6 wt.% based on total weight of the composition (C34 lines 66-67, C35 lines 1-4). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application in view of Banowski and achieve the instant invention. The aforementioned claims of the reference application meet all of the functional limitations of the instant application claims except the water-free limitation, carrier limitation of instant claim 12 and perfumes listed in instant claims 13-14 which are met by Banowski. Thus, one would achieve the instant invention by incorporating the teachings of Banowski into the claims of the reference application with a reasonable expectation of success. Banowski teachings and motivations are discussed above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Regarding the 35 USC 103 rejection over claims 1, 4-10, and 12-14 over Williams, Applicant argues the following:
	“The Office has based the rejection in part on, "Regarding the newly added limitation of 'wherein the composition comprises less than 80 wt% of water, relative to the total weight of the composition', Williams teaches 'The freshening composition of the present invention includes an aqueous carrier. The aqueous carrier which is used may be distilled, deionized, or tap water. Water may be present in any amount for the composition to be an aqueous solution' (para 100). Williams also teaches a pro-perfume up to 3% (para 26), perfume raw materials (PRM) up to 4% (para 37), malodor binding polymer up to 2% (para 63), a polyol up to %5 (para 69), cyclodextrin molecules up to 5% (para 72), a buffering agent up to 1% (para 77), a solubilizing agent up to 3% (para 82) and a surfactant up to 3% (para 97). These values add up to 26% which leaves less than 80% for the carrier (water). Thus, for the water amount, Williams teaches overlapping ranges with the instantly claimed 'less than 80 wt% of water' range (see Page 6 of the Office Action dated 08/03/22). 
Applicant respectfully disagrees. Williams explicitly teaches that its fabric and air freshening compositions have at least 85 wt% of water (see Paragraph [0100]). This teaching of Williams was previously acknowledged by the Office (see Page 5 of the Office Action dated 04/13/2022). Similarly, Williams exemplifies compositions including about 95 wt% of water (see Table 1). Thus, the compositions of Williams functionally require at least 85 wt% of water, and this minimum amount has been acknowledged by the Office. 
Moreover, to arrive at the "less than 80 wt% of water" range, the Office had to pick and choose the maximum amount of each component disclosed by Williams, including all optional components, and then choose an amount of water outside the scope of Williams. Further, the selected amounts of components are chosen from the disparate teachings of the individual components rather than the exemplified combinations of components. Such selective picking and choosing, which results in an amount of water not within the scope of Williams, is impermissible hindsight and could only have been arrived at in view of the limitation of less than 80 wt% of water of the present claims. Applicant respectfully submits that the present claims are patentable over Williams at least for this reason. 
Accordingly, it would not have been obvious to a person having ordinary skill in the art to modify the compositions of Williams to arrive at the claimed embodiments of the present application. Williams does not provide any teaching, suggestion, motivation, or other reason to make such modifications. Such modifications would require impermissible hindsight and could only have been arrived at by using the present application as a roadmap.”
	This argument is acknowledged but not found persuasive. Applicant’s argument that Williams explicitly teaches at least 85% water in paragraph 100 is not accurate. Prior to disclosing any water concentrations, Williams first teaches “Water may be present in any amount for the composition to be an aqueous solution” (para 100) which is provided in the rejection and Applicant does not address this teaching. Williams also discloses “In some embodiments, water may be present in an amount from about 85% to 99.5%...” (para 100) which is clearly not limiting the broader disclosure of Williams due to both “in some embodiments” and “may” language. While Applicant correctly points out that William’s disclosed examples contain water amounts outside the instantly claimed range, it is explained in the prior office actions that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123 II). Regarding Applicant’s arguments about impermissible hindsight, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." (MPEP 2145 X A). Examiner’s evaluation of the disclosed ranges of constituents other than water is merely providing support that the broad disclosures of Williams allows water content to be less than 85% and supports William’s teaching that “Water may be present in any amount for the composition to be an aqueous solution”. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP2144.05 II A). Examiner properly established a prima facie case of obviousness absent an unexpected result evidencing why a water content less than 80 wt% is critical. 
	Regarding the 35 USC 103 rejection over claims 1-14 over Fehr and Banowski, Applicant argues the following:
	“The Office has acknowledged that, "Fehr doesn't specifically recite an 'antiperspirant active ingredient"' (see Page 9 of the Office Action dated 08/03/22). 
The Office has further acknowledged that, "Fehr does not teach a concentration value for a perfuming co-ingredient and thus does not teach the instantly claimed limitation of 'wherein the free perfume is present in an amount from 0.0001 to 6 wt%"' (see Page 10 of the Office Action dated 08/03/22).
The Office has still further acknowledged that, "Fehr only provides specific embodiments in regards to non-personal items" (see Page 12 of the Office Action dated 08/03/22). 
However, the Office has based the rejection in part on, "Regarding the "an antiperspirant active ingredient or a deodorant active ingredient" instant limitation of 'c' component, Fehr teaches 'a deodorant or antiperspirant' which is discussed above which would via their nature comprise an antiperspirant active ingredient or a deodorant active ingredient, thus meeting the claim limitation" (see Page 9 of the Office Action dated 08/03/22). 
Applicant respectfully disagrees. Initially, Applicant respectfully notes that the PCT equivalent of Fehr, WO 03/049666, is cited in the present application (see Paragraph [0004]). As described in the present application, although Fehr taught a p-thio carbonyl profragrance derivative, its demonstrations are limited to water-based home-care products and more particularly in laundry products. However, deodorant compositions frequently do not provide satisfactory antiperspirant/moisture control and/or malodour control. Therefore, there is still a need for stable deodorant compositions having acceptable malodour control and antiperspirant and moisture control. The present disclosure provides a solution to the above mentioned problems with an antiperspirant or deodorant composition comprising a liquid carrier, a perfume, and a p-thio carbonyl profragrance (see Paragraphs [0004]-[0006]). In other words, the present application solves the deficiencies of Fehr relating to antiperspirant and deodorant compositions. 
Further, although Fehr discloses deodorants and antiperspirants, such compositions are only included in a broad list including a wide variety of perfumed articles (see Col. 19, Lines 1- 13; Claim 6). Fehr does not teach or suggest deodorants or antiperspirants with any particularity, or how to overcome the problems addressed above, which were overcome in the present application. Moreover, as acknowledged by the Office Fehr does not teach or suggest an antiperspirant active ingredient or a deodorant active ingredient as presently claimed. Still further, Fehr does not teach or suggest an antiperspirant or deodorant composition comprising a carrier, an antiperspirant active ingredient or a deodorant active ingredient and a perfuming composition comprising a least one p-thio carbonyl derivative profragrance of formula (I) in an amount from 0.001 to 10 wt% relative to the total weight of the composition and a free perfume in an amount from 0.0001 to 6 wt%, relative to the total weight of the composition. These composition deficiencies of Fehr are significant. The effect associated with these deficiencies is that the claimed composition, in contrast to Fehr, allows eliminating body malodour, increasing feeling of freshness, increasing perceived intensity of the fragrance and/or increasing duration of the perception of the fragrance. This effect is shown at least in Examples 2-4 of the present application and were not previously described. 
Moreover, a person having ordinary skill in the art would not be motivated to modify Fehr to arrive at the present claims. Even if a person skilled in the art would considered to use a p-thio carbonyl derivative profragrance of formula (I) in an antiperspirant or deodorant composition comprising a carrier and a free perfume, which Applicant does not concede, it would not be expected that the amount of profragrance of formula (I) and of free perfume would lead to the reduction of a perceived malodour, to a fresher feeling and or to an improved intensity of the perfume. There is no indication in the cited references that such benefits may be obtained. A person having ordinary skill in the art willing to design a composition with malodour counteracting effect while being perceived as fresher and more intense would therefore have no motivation to test the claimed composition. Fehr is deficient at least for these reasons. 
Banowski does not cure the deficiencies of Fehr. Although Banowski is directed to antiperspirant compositions, Banowski is entirely silent regarding profragrances. Instead of a profragrance, Banowski teaches that at least one alkyl-modified polyether can be used to control release of an active antiperspirant substance for improving sweat reduction (see Col. 2, Lines 6-35; Col. 39, Lines 50-67). Improving sweat reduction is distinct from improving fragrances. In other words, Banowski merely tangentially describes fragrances, and provides no motivation for improving compositions including profragances. Thus, Banowski provides no motivation for a person having ordinary skill in the art to modify Fehr and arrive at the present claims.”
This argument is acknowledged but not found persuasive. The instant specification examples discloses comparison of the instant invention to a control formulation wherein control formulation are described as “comprising fragrance formulation alone (i.e., lacking the carbonyl derivative profragrance of formula (I)” (para 92 of the instant specification). Thus, the increased effectiveness of the instant composition is due to the carbonyl derivative profragrance of formula (I) which is taught by Fehr. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor (MPEP 716.01(c) II). Applicant’s argument of Fehr’s deficiencies being significant does not have support from the specification since the instant specification merely provides evidence for the carbonyl derivative profragrance of formula (I), a limitation met by Fehr. Fehr’s teachings lack free perfume limitations which are met by Banowski and absent evidence of criticality evidencing why including free perfumes is not an obvious modification of Fehr’s teachings, a prima facie case of obviousness is properly established. Banowski provides advantageous compositions to prepare specific personal body care formulations such as antiperspirant sticks. Since Fehr only broadly teaches such formulations and doesn’t go into specific in regards to for example water content (Fehr only provides specific embodiments in regards to non-personal items), one would rely on a reference such as Banowski to produce effective personal care formulations by applying its teachings to Fehr teachings. Banowski’s teaching lacking a specific motivation to improve a composition’s profragrances does not teach away from incorporating its teachings into Fehr. Banowski evidences that incorporating free perfumes into personal care formulations is routine in the art and provides multiple motivations for an ordinary skill in the art to rely on its teachings to achieve effective personal care formulations. 
Regarding the non-statutory double patenting rejections, Applicant requests reconsideration in view of amendments and arguments. There are no new amendments and Applicant’s arguments are addressed above. These rejections are also maintained. 
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613         

                                                                                                                                                                                /MARK V STEVENS/Primary Examiner, Art Unit 1613